*269On petition for rehearing.
Bronson, Oh. J.
Respondent, in his petition, admits that the agreement involved might be termed a joint venture, if it hud been made before the land was purchased; but, contends that, since the land was purchased before the agreement was made, the statute of frauds applied and no joint venture could be created. Since joint ventures arc created upon principles of law analogous in the creation of partnerships this contention is without merit. It matters not whether the land involved was individually owned before, or was afterwards acquired, so long as it was contributed and devoted, as property, to the uses and purposes of the joint venture. Note in Ann. Cas. 1916A, 1210; 20 R. C. L. pp. 852, 860, 862; 23 Cyc. 455; 30 Cyc. 424; 15 R. C. L. p. 504. Brown, Stat. Nr. 5th ed. § 261a. It is urged that the deposition of one of the parties was improperly taken and admitted in evidence. This contention is without merit. It is finally urged that, in any event, this court should point out specifically the nature of plaintiff’s interest in the joint venture. As pointed, out in the opinion, plaintiff, at the time when the joint adventure was accomplished, so far as her active relations therewith were concerned, and when the completion of her services was accepted and her active relations ceased, then was entitled to an undivided one-third interest in this land to the extent of the right, interest and equity of this joint adventure so earned at that time. That is, if the land then, for purposes of liquidating the joint adventure' and paying each of the joint adventurers, had been sold and the cash therefor, less the liens, brought into court for an accounting, it would have been a simple matter to have divided the cash among the parties. But, the land has not been sold; it has remained in specie; subsequent liens have attached; taxes and interest subsequent liavt; accrued; use and occupation of the land has been had. An accounting' in equity now must be liad for the purposes of this joint adventure. In order to have such accounting now, the net value of the joint adventure concerned must be considered as if the property which constitutes the assets of the joint adventure was in court now and was liquidated in cash less the liens that existed thereupon at the time when plaintiff’s active relations ceased and the joint adventure was accomplished. The net assets of such joint adventure then remaining must necessarily he *270balanced by deducting or adding thereto as equity may determine in considering all the circumstances, the use and occupation of the land subsequent, less or plus the interest on the liens existing at the time when plaintiff’s active relations ceased and the taxes and assessments. In other words, equity must ascertain the value of this joint adventure, as it existed when it was accomplished and when plaintiff’s active relations ceased, upon the basis of the present value of the land. The petition for rehearing is denied.
Christianson, Johnson, and Nuessle, JJ., concur.